DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the Request for Continued Examination filed 4/25/2022. Claims 1-8 and 11-20 are currently pending. Claims 1, 2, 4, 5, 8, 11, 12, 14, 15, and 18-20 have been amended. The cancelation of claims 9 and 10 is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/25/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-14, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “the first roller or the second roller has a roller longitudinal axis” in line 14 is indefinite because it is not clear if the claimed roller longitudinal axis is the same as one of the first roller or second roller axis recited in lines 7 and 8 of claim 1. In order to further prosecution, the limitation has been interpreted to be referring to either of the first roller axis or the second roller axis recited in lines 7 and 8. Claims 2-4 are rejected based on their dependency from claim 1.
	Regarding claim 5, the limitation “a protective member operatively coupled to the heating element or the support member using and adjustment member” (emphasis added) is vague and indefinite because the poor grammar makes it unclear what is being claimed. Is an adjustment member being used to couple a protective member to the heating element? In order to further prosecution, the limitation has been interpreted to recite “a protective member operatively coupled to the heating element or the support member, wherein the protective member is coupled to the support member using an adjustment member.” Claims 6-8 and 11-14 are rejected based on their dependency from claim 5.
	Regarding claim 18, the limitation “the film supply” in lines 3-4 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “the film supply member.” Claim 19 is rejected based on its dependency from claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wetsch (US 2015/0239196 A1).
	Regarding claim 1, Wetsch discloses a packaging apparatus (101 – Fig. 3), the apparatus comprising: a sealing apparatus (the assembly of 162 – Fig. 9 and 166 – Fig. 3); a film supply member (136 – Fig. 3) having a supply longitudinal axis (Y – Fig. 4), wherein the film supply member is configured to support a spool of film (134 – Fig. 3) that rotates around the supply longitudinal axis of the film supply member (para. 0040, lines 16-17); and a pinch roll apparatus (the assembly of 160 and 172 – Fig. 3), wherein the pinch roll apparatus comprises: a first roller (172 – Fig. 3) configured to spin around a first roller axis (the longitudinal axis of 172 – Fig. 3); and a second roller (160 – Fig. 3) configured to spin around a second roller axis (the longitudinal axis of 160 – Fig. 3); wherein the first roller and the second roller are configured to pinch the film material between the first roller and the second roller (para. 0069, lines 1-3) and guide (since the two rollers pull the film material from 136 to 142 such that the film material passes over 138, see Fig. 3, the two rollers are interpreted to guide the film material towards the nozzle apparatus) the film material towards a nozzle apparatus (142 – Fig. 3) that inflates the film material before the film material is sealed by the sealing apparatus (see Fig. 4, 162 and 166 follows 142); wherein the first roller and the second roller each have a roller longitudinal axis (the longitudinal axis of 172 and 160 – Fig. 3) that is angled with respect to an orientation (when the film material is between 162 and 166, the is a point where the film is inclined going from right to left as seen in Fig. 4) of the film material in the sealing apparatus (the orientation is inclined with respect to the longitudinal axis of both rollers), wherein the roller longitudinal axis guides the film material out of plane with respect to the orientation of the film material in the sealing apparatus (since the film material passes through the two rollers, the roller longitudinal axis is interpreted to guide the film material out of plane with respect to the orientation of the film material in the sealing apparatus).

	Claim 20, a method of operating a package apparatus, the method comprising: feeding a film material (100 – Fig. 3) from a film supply member (136 – Fig. 3) to a nozzle apparatus (142 – Fig. 3) using a pinch roll apparatus (the assembly of 160 and 172 – Fig. 3), wherein the pinch roll apparatus comprises: a first roller (172 – Fig. 3) configured to spin around a first roller axis (the longitudinal axis of 172 – Fig. 3); and a second roller (160 – Fig. 3) configured to spin around a second roller axis (the longitudinal axis of 160 – Fig. 3); wherein the first roller and the second roller are configured to pinch the film material between the first roller and the second roller (para. 0069, lines 1-3) and guide (since the two rollers pull the film material from 136 to 142 such that the film material passes over 138, see Fig. 3, the two rollers are interpreted to guide the film material towards the nozzle apparatus) the film material towards the nozzle apparatus that inflates the film material before the film material is sealed by the sealing apparatus (see Fig. 4, 162 and 166 follows 142); wherein the first roller and the second roller each have a roller longitudinal axis (the longitudinal axis of 172 and 160 – Fig. 3) that is angled with respect to an orientation (when the film material is between 162 and 166, the is a point where the film is inclined going from right to left as seen in Fig. 4) of the film material in the sealing apparatus (the orientation is inclined with respect to the longitudinal axis of both rollers), wherein the roller longitudinal axis guides the film material out of plane with respect to the orientation of the film material in the sealing apparatus (since the film material passes through the two rollers, the roller longitudinal axis is interpreted to guide the film material out of plane with respect to the orientation of the film material in the sealing apparatus); inflating one or more chambers of the film material with a fluid using the nozzle apparatus when a temperature (any temperature is interpreted to be the desired temperature) meets a desired temperature (para. 0051, lines 1-6); feeding the film material through the sealing apparatus (para. 0059, lines 16-18); and sealing the one or more chambers using the sealing apparatus (para. 0059, lines 16-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wetsch (US 2015/0239196 A1) in view of Hishinuma (US 6197136 B1).
	Regarding claim 2, Wetsch discloses essentially all of the elements of the claimed invention in claim 1.
	However, Wetsch does not disclose the structure of the sealing apparatus (beyond that it comprises a sealing drum).
	Hishinuma teaches a sealing apparatus (the assembly of 1, 2, 3, and 4 – Fig. 1) capable of being used in a packaging apparatus (col. 1, lines 8-9), wherein the sealing apparatus comprises: a support member (1 – Fig. 1 is moved up and down, the undepicted element moving 1 up and down is interpreted as the support member); a heating element (1 – Fig. 1) operatively coupled to the support member (necessarily so in order to move 1 up and down); a protective member (4 – Fig. 1) operatively coupled to the heating element (see Fig. 1); and a sensor (3 – Fig. 1) operatively coupled to the heating element or the protective member (see Fig. 1); wherein the sensor is configured to determine a temperature for sealing a film material (col. 5, lines 33-35). One of ordinary skill in the art, upon reading the teaching of Hishinuma, would have recognized that since the sealing apparatus of Hishinuma performs the same function and is used in the same manner as the sealing apparatus of Wetsch, the sealing apparatus of Wetsch and the sealing apparatus of Hishinuma are art recognized equivalents and thus the sealing apparatus of Wetsch could be substituted for the sealing apparatus of Hishinuma with no change in the principle of operation of Wetsch.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used the sealing apparatus of Hishinuma as the sealing apparatus in Wetsch since the sealing apparatus of Hishinuma and the sealing apparatus of Wetsch are art recognized equivalents.

	Regarding claim 3, Wetsch, as modified by Hishinuma, further teaches the sensor (3 – Fig. 1, Hishinuma) is operatively coupled between the heating element (1 – Fig. 1, Hishinuma) and the protective member (4 – Fig. 1, Hishinuma), and wherein the protective member interacts with the film material to seal the film material (see Fig. 1, Hishinuma).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wetsch (US 2015/0239196 A1) in view of Wang (US 2016/0055700).
Regarding claim 4, Wetsch discloses essentially all of the elements of the claimed apparatus in claim 1.
	However, Wetsch does not disclose that the first or second roller is adjustable with respect to the other.
	Wang teaches a pinch roll apparatus (the assembly of 019, 021c, 022, and 022a – Fig. 6), wherein the pinch roll apparatus comprises: a first roller (022 – Fig. 4); and a second roller (019 – Fig. 3) coupled to the first roller, wherein the first roller is adjustable with respect to the second roller (para. 0040) in order to pinch material between the first and second roller (para. 0040) in order to allow the pinch roll apparatus to be compatible with sheets of different specifications and qualities (para. 0040, lines 3-9).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the roll apparatus of Wetsch such that it is a pinch roll apparatus, wherein the first roller is adjustable with respect to the second roller, as taught by Wang in order to allow the packaging apparatus of Wetsch to be compatible with film material of different specifications and qualities and thereby improve the applicability of the packaging apparatus.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wetsch (US 2015/0239196 A1) in view of Wang (US 2016/0055700).
	Regarding claim 15, Wetsch discloses a packaging apparatus, wherein the apparatus comprises: a pinch roll apparatus (the assembly of 160 and 172 – Fig. 3) comprising: a first roller (172 – Fig. 3) configured to spin around a first roller axis (the longitudinal axis of 172 – Fig. 3); and a second roller (160 – Fig. 3) configured to spin around a second roller axis (the longitudinal axis of 160 – Fig. 3); wherein the first roller and the second roller are configured to pinch a film (100 – Fig. 3) between the first roller and the second roller (para. 0069, lines 1-3) and guide (since the two rollers pull the film material from 136 to 142 such that the film material passes over 138, see Fig. 3, the two rollers are interpreted to guide the film material towards the nozzle apparatus) the film towards a nozzle apparatus (142 – Fig. 3) that inflates the film.
	However, Wetsch does not disclose that the first or second roller is adjustable with respect to the other.
	Wang teaches a pinch roll apparatus (the assembly of 019, 021c, 022, and 022a – Fig. 6), wherein the pinch roll apparatus comprises: a first roller (022 – Fig. 4); and a second roller (019 – Fig. 3) coupled to the first roller, wherein the first roller is adjustable with respect to the second roller (para. 0040) in order to pinch material between the first and second roller (para. 0040) in order to allow the pinch roll apparatus to be compatible with sheets of different specifications and qualities (para. 0040, lines 3-9).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the roll apparatus of Wetsch such that it is a pinch roll apparatus, wherein the first roller is adjustable with respect to the second roller, as taught by Wang in order to allow the packaging apparatus of Wetsch to be compatible with film material of different specifications and qualities and thereby improve the applicability of the packaging apparatus.

Wetsch, as modified by Wang, further teaches:
	Claim 16, the first roller (172 – Fig. 3, Wetsch) comprises a pinch roller and the second roller (160 – Fig. 3, Wetsch) comprises a guide roller (see Note). Note that since the first roller of Wetsch is modified such that it is adjustable to the point that it can be clamped against the second roller as taught by Wang, the first roller is interpreted to be a pinch roller.

	Claim 17, essentially all of the elements of the claimed invention in Fig. 15.
	However, Wetsch, as modified by Wang, does not teach that the first roller and the second roller are both pinch rollers adjustable with respect to each other.
	In this case, the examiner takes the position that one of ordinary skill in the art would have recognized that when Wetsch is modified by Wang, there are only three possibilities for including a pinch roller; make the first roller the pinch roller, make the second roller the pinch roller, or make both the rollers the pinch roller. In this case, the pinch roller apparatus of Wetsch and Wang would function equally well regardless of whether the first roller or the second roller is made to be a pinch roller. Furthermore, the pinch roller apparatus would have no appreciable difference in functioning if both the rollers were made to be pinch rollers but would improve the reliability of the pinch roll apparatus since a second pinch roller would be a redundant feature that would allow the apparatus to continue operation if one of the pinching mechanisms fails.

	Claim 18, a film supply member (136 – Fig. 3, Wetsch) with a supply longitudinal axis (Y – Fig. 4, Wetsch), wherein the film supply member is configured to support a spool of film material (134 – Fig. 3, Wetsch) that rotates around the supply longitudinal axis of the film supply member (para. 0040, lines 16-17, Wetsch); wherein the first roller and the second roller each have a roller longitudinal axis (the longitudinal axis of 172 and 160 – Fig. 3, Wetsch) that is angled with respect to an orientation (when the film material is between 162 and 166, the is a point where the film is inclined going from right to left as seen in Fig. 4, Wetsch) of the film material in a sealing apparatus (the assembly of 162 – Fig. 9 and 166 – Fig. 3; the orientation is inclined with respect to the longitudinal axis of both rollers, Wetsch), wherein the roller longitudinal axis guides the film material out of plane with respect to the orientation of the film material in the sealing apparatus (since the film material passes through the two rollers, the roller longitudinal axis is interpreted to guide the film material out of plane with respect to the orientation of the film material in the sealing apparatus, Wetsch).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wetsch (US 2015/0239196 A1) in view of Wang (US 2016/0055700) and Lee (KR 2010/0024842).
	Regarding claim 19, Wetsch, as modified by Wang, teaches essentially all of the elements of the claimed invention in claim 15.
	However, Wetsch, as modified by Wang, does not teach that one of the rollers comprises a diverging portion.
	Lee teaches a pinch roller apparatus comprising a first roller (112 – Fig. 1) and a second roller (114 – Fig. 1), wherein a non-uniform surface of the first roller and the second roller each comprise a diverging portion (the respective sloped portion of 112 and 114 – Fig. 1) in which a surface diverges from a first cross-sectional area (the respective central portion of 112 and 114 – Fig. 1) to a second cross-sectional area (the respective left or right end portion of 112 and 114 – Fig. 1) that is smaller than the first cross-sectional area (see Fig. 1). One of ordinary skill in the art, upon reading the teaching of Lee, would have recognized that the first and second rollers of Wetsch and Wang can take the shape of the first and second rollers of Lee without any loss of capability of the pinch roller apparatus. One of ordinary skill in the art would have further recognized that rollers in the shape as taught by Lee provide the benefit of having less mass which requires less energy to rotate them and thus requires a smaller motor and less electricity.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the first and second roller of Wetsch and Wang to take the shape of the first and second rollers taught by Lee in order to reduce the amount of electricity used to rotate the rollers.

Allowable Subject Matter
Claims 5-8 and 11-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.

	Regarding claims 1 and 20, applicant argues the following:
“while the rollers that are located downstream of the sealing apparatus of the system or that the single guide 138 may be angled out of plane with respect to the material support 136, Wetsch does not teach first and second rollers located upstream of the sealing apparatus that are angled out of plane or have a non-uniform surface that guides the film material out of plane with respect to the plane of the film material in the sealing apparatus. Applicant notes that claims 1 and 20 have been amended to clarify that the set of pinch rollers are located upstream of the nozzle, are used to guide the film material to the nozzle, and guide the film material out of plane with respect to the plane of the film material in the sealing apparatus.”

However, it is noted that the claims do not recite that the rollers are located upstream of the sealing apparatus. Therefore, applicant’s argument is found to be not persuasive.

	Regarding claim 15, applicant argues the following:
Applicant has amended independent claim 15 to recite "wherein the first roller or the second roller is adjustable with respect to the pinch a film between the first roller and the second roller and guide [[a]] the film towards a nozzle apparatus that inflates the film 

However, it is noted that the claims do not recite that the rollers are located upstream of the sealing apparatus. Therefore, applicant’s argument is found to be not persuasive.

	Regarding claim 15, applicant argues that the combination of Wetsch (US 2008/0066852) as applied in the Office Action dated 1/25/2022, Wang, and Lee should not be combined because they are from different field of endeavors and there is nothing in Wang or Lee that would suggest applicability to a device for inflating air cushions.
Although a new rejection is being applied in this Office Action, the arguments would also pertain to the current rejection of claim 15 so they are being addressed. As noted by applicant it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the examiner disagrees that references cannot be reasonably pertinent to the problem being solved if they are not in the same field of art. The problem being solved is how to move a sheet using rollers. Since they each provide a teaching in that regard, they are each reasonably pertinent to the problem being solved. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
5/13/2022